Citation Nr: 0811217	
Decision Date: 04/04/08    Archive Date: 04/14/08

DOCKET NO.  05-35 762A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUE

Entitlement to service connection for a low back disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

W. Yates, Counsel




INTRODUCTION

The veteran served on active duty from March 1976 to August 
1976, and from December 1977 to November 1979.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a May 2005 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Detroit, Michigan.
.  

FINDING OF FACT

A low back disorder is not shown by the evidence of record to 
be related to the veteran's military service.


CONCLUSION OF LAW

A low back disorder was not incurred in or aggravated by 
active military service.  38 U.S.C.A. §§ 1131, 5103A, 5107 
(West 2002); 38 C.F.R. § 3.303 (2007).


REASONS AND BASES FOR FINDING AND CONCLUSION

VA has certain notice and assistance requirements.  See 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 
2002 & Supp. 2006); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326 (2007).  Upon receipt of a substantially complete 
application for benefits, VA must notify the claimant what 
information or evidence is needed in order to substantiate 
the claim and it must assist the claimant by making 
reasonable efforts to get the evidence needed.  38 U.S.C.A. 
§§ 5103(a), 5103A; 38 C.F.R. § 3.159(b); see Quartuccio v. 
Principi, 16 Vet. App. 183, 187 (2002).  Prior to the initial 
adjudication of the instant case, the RO's December 2004 and 
January 2005 letters advised the veteran of the foregoing 
elements of the notice requirements.  See Quartuccio v. 
Principi, 16 Vet. App. 183, 187 (2002).  A subsequent letter 
in March 2006, which was followed by a supplemental statement 
of the case in August 2006, notified the veteran of effective 
dates and the assignment of disability evaluations.  See 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006); 
Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006) (noting 
that a VCAA defect may be cured by issuance of a fully 
compliant notification followed by a re-adjudication of the 
claim); see also Bernard v. Brown, 4 Vet. App. 384, 394 
(1993).  Moreover, there is no prejudice to the veteran as to 
these considerations because the claim for entitlement to 
service connection for low back disorder has been denied.  
Further, the purpose behind the notice requirement has been 
satisfied because the veteran has been afforded a meaningful 
opportunity to participate effectively in the processing of 
his claim, to include the opportunity to present pertinent 
evidence.  Thus, the Board finds that the content 
requirements of the notice VA is to provide have been met.  
See Pelegrini v. Principi, 18 Vet. App. 112, 120 (2004). 

In addition, the duty to assist the appellant has also been 
satisfied in this case.  The RO has obtained all of the 
veteran's service medical records, as well as his identified 
VA medical treatment records and private treatment records.  
38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  The veteran has also 
been provided with a VA examination addressing the etiology 
of his current low back disorder.  Finally, there is no 
indication in the record that additional evidence relevant to 
the issue being decided herein is available and not part of 
the record.  See Pelegrini v. Principi, 18 Vet. App. 112 
(2004).  

As there is no indication that any failure on the part of VA 
to provide additional notice or assistance reasonably affects 
the outcome of this case, the Board finds that any such 
failure is harmless.  See Mayfield v. Nicholson, 20 Vet. App. 
537 (2006); see also Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006).  

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by active 
military service.  38 U.S.C.A. § 1131; 38 C.F.R. § 3.303.  
Service connection for certain chronic diseases, including 
arthritis, will be presumed if they are manifest to a 
compensable degree within the year after active service.  38 
U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 2002); 38 C.F.R. §§ 
3.307, 3.309.  


For the showing of a chronic disease in service, there is 
required a combination of manifestations sufficient to 
identify the disease entity and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings or a diagnosis including the word 
"chronic."  38 C.F.R. § 3.303(b).  Continuity of 
symptomatology is required where the disorder noted during 
service is not shown to be chronic or where the diagnosis of 
chronicity may be legitimately questioned.  When the fact of 
chronicity in service is not adequately supported, then a 
showing of continuity after discharge is required to support 
the claim.  Id.  Service connection may also be granted for 
any disease initially diagnosed after service, when all the 
evidence, including that pertinent to service, establishes 
that the disease was incurred in service.  38 U.S.C.A. § 
1113(b); 38 C.F.R. § 3.303(d); Cosman v. Principi, 3 Vet. 
App. 503, 505 (1992).

In order to prevail on the issue of service connection there 
must be medical evidence of a current disability; medical 
evidence, or in certain circumstances, lay evidence of in-
service occurrence or aggravation of a disease or injury; and 
medical evidence of a nexus between an in-service injury or 
disease and the current disability.  See Hickson v. West, 12 
Vet. App. 247, 253 (1999); see also Pond v. West, 12 Vet App. 
341, 346 (1999).

The veteran contends that he injured his low back while in 
the service in 1978.  A review of his service personnel 
records revealed that he served on active duty in the Army 
from March 1976 to August 1976, and from December 1977 to 
November 1979.  Treatment reports, dated in July 1978, noted 
the veteran's complaints of and treatment for low back pain 
for period of one week.  The initial treatment report, dated 
in July 12, 1978, noted that the veteran had slipped and fell 
on his back hitting a locker.  Examination of the lumbar 
spine, dated in July 1978, noted that the veteran had injured 
his back when a rug slipped out from under him causing him to 
fall.  An x-ray revealed findings of minimal straightening of 
the lumbar spine consistent with pain or muscle spasm, but no 
fracture, dislocation or significant degenerative changes 
were identified.  The report concluded with an impression of 
no significant pathology identified.  Subsequent treatment 
reports were silent as to any ongoing complaints or diagnosis 
of low back pain.  The report of the veteran's separation 
examination, performed in August 1979, noted that his spine 
was normal.  A medical history report, completed at that 
time, denied any history of recurrent back pain.

A letter from G. Schell, M.D., dated in August 1995, noted 
the veteran's history of back problems since an inservice 
injury in which he was picked up and twisted over a locker 
against the wall.  The letter noted that the veteran has had 
intermittent trouble with his low back ever since that time, 
but has been working and had been very active, doing manual 
work over the years.  The report noted that this condition 
had flared up intermittently over the years, but had 
increased considerably in the past year, with pain radiating 
downward into the left leg along with a fair bit of spasm in 
the area.  A subsequent letter from Dr. Schell, dated in 
September 1995, noted that the veteran would need a good 
exercise program for his back prior to getting back to his 
employment in a logging job, which Dr. Schell noted requires 
a considerable amount of stress be placed upon his spinal 
elements.

A treatment report, dated in September 1995, noted that the 
veteran underwent a cervical myelogram, and received a post-
operative diagnosis of cervical radiculopathy.  

A magnetic resonance imaging scan (MRI) of the lumbar spine, 
performed in September 1995, revealed an impression of 
degenerative disc disease and lateral herniation at L4-L5 on 
the left.

In October 1995, the veteran underwent a left L4 
hemilaminectomy with removal of the L4-L5 disc.  The 
operative report noted a post-operative diagnosed of disc 
herniation, left L4-L5, intractable radiculopathy.  

A treatment report, dated in April 2004, noted the veteran's 
complaints of increasing low back pain.  The report noted the 
veteran's history of a back injury in during his military 
service in 1979, which has continued to worsen ever since.  
It also noted the veteran's history of a laminectomy in 1992.

An MRI examination of the lumbar spine, performed in May 
2004, concluded with an impression of evidence of laminectomy 
of the L4-L5 level on the left side, small disc bulging at 
this level on the left side and enhancement on the IV 
contrast study, probably due to previous surgery, however, a 
small herniated disc still should be considered.  There was 
minimal narrowing of the left neural foramen.  

A treatment letter, dated in October 2004, was received from 
G. Schell, M.D.  In his letter, Dr. Schell noted that the 
veteran has had problems with severe back pain and radicular 
pain for quite some time. The letter noted the veteran's 
history of back surgery about ten years earlier.  It also 
noted that the veteran's current back pain was pronounced and 
incapacitating.

The veteran filed his present claim seeking service 
connection for a low back disorder in December 2004.

In February 2005, the veteran underwent a decompressive 
lumbar laminectomy, L4 with a lateral mass fusion, L4-L5, 
using a right autogenous iliac bone graft and bone 
morphogenetic protein. A treatment report, dated in March 
2005, noted that the veteran had undergone a 360 degree 
lumbar cage with pedicle screw fusion in February 2005.

In March 2005, a VA examination of the spine was conducted.  
The VA examiner noted that the veteran had recently undergone 
surgery, and that the examination should be rescheduled 
sometime after the acute postoperative period and after 
postoperative physical therapy was complete.

In June 2006, a second VA examination of the spine was 
conducted.  The VA examiner noted that the veteran's claims 
folder was reviewed in a page by page manner.  The report 
noted an inservice history of a back injury when the veteran 
was picked up and wrapped around a wall locker.  The report 
also noted the veteran's post service history of treatment 
for a back disorder.  Following a physical examination, the 
report concluded with a diagnosis of degenerative disc 
disease and status post bilateral laminectomy, disc level L4-
L5.  Based upon a review of the record and physical 
examination of the veteran, the VA examiner opined that the 
veteran's current low back condition was not caused by or the 
result of his military service.  In support of this opinion, 
the VA examiner noted that there is no documentation found in 
the veteran's claims folder or in the medical literature 
which substantiates the causal effect between a soft tissue 
injury in 1979 and the development of disc herniation at L4-
L5 more than ten years later.

Based upon a review of the record, the Board concludes that 
service connection is not warranted for the veteran's current 
low back disorder, diagnosed as degenerative disc disease, 
status post bilateral laminectomy at L4-L5.  

As noted above, the veteran's service medical records reflect 
treatment for complaints of low back pain for a one week 
period in July 1978.  Despite the incidence of treatment for 
low back pain, a chronic inservice low back disorder is not 
shown.  There is no follow up or further treatment for the 
back in service is shown.  Subsequent inservice treatment 
reports are silent as to any further complaints of or 
treatment for a low back disorder for the remaining 16 months 
of service.  The report of his separation examination, 
performed in August 1979, noted that his spine was normal.  
Moreover, a medical history report, completed at that time, 
denied any history of recurrent back pain.  Following his 
discharge from the service, the first post service treatment 
for a low back disorder is not shown until 1995, over twenty-
five years after the veteran's discharge from the service.  
Mense v. Derwinski, 1 Vet. App. 354, 356 (1991) (holding that 
VA did not err in denying service connection when the veteran 
failed to provide evidence which demonstrated continuity of 
symptomatology, and failed to account for the lengthy time 
period for which there is no clinical documentation of his 
low back condition).  

The only competent evidence of record addressing the issue of 
whether the veteran's current low back disorder is related to 
his inservice treatment for back pain goes against the 
veteran's claim herein.  Specifically, the VA examiner in 
June 2006 opined that the veteran's current low back 
disorder, diagnosed as degenerative disc disease, status post 
bilateral laminectomy at L4-L5, was not caused by or the 
result of his military service.  In support of this opinion, 
the VA examiner noted that  
there was no documentation found in the veteran's claims 
folder or in the medical literature which substantiates the 
causal effect between a soft tissue injury in 1979 and the 
development of disc herniation at L4-L5 more than ten years 
later.

The Board acknowledges that the veteran can provide competent 
evidence about what he experienced; for example, his 
statements are competent evidence as to what symptoms he 
experiences.  However, the veteran's statements, as a lay 
person, are not competent evidence to establish a 
relationship between his period of service and his current 
low back condition.  See Espiritu v. Derwinski, 2 Vet. App. 
492, 495 (1992).  

While some of the veteran's post service treatment reports 
reference the veteran's inservice history of a low back 
injury, the United States Court of Appeals for Veterans 
Claims has held that medical professionals are not competent 
to transform a lay history, unenhanced by medical comment, 
into competent medical evidence based on their status as 
medical professionals.  See Elkins v. Brown, 5 Vet. App. 474, 
478 (1993); LeShore v. Brown, 8 Vet. App. 406 (1995).

In the absence of medical evidence that the veteran's current 
low back disorder is related to his military service, the 
preponderance of the evidence is against the veteran's claim 
for service connection.  As such, the benefit-of-the-doubt 
rule does not apply, and the claim must be denied.  
38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).  


ORDER

Service connection for a low back disorder is denied.



____________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


